
	
		I
		111th CONGRESS
		2d Session
		H. R. 4697
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2010
			Mr. Cao (for himself,
			 Mr. Nye, Mr. Cassidy, Mr.
			 Taylor, and Mr. Posey)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income remediation payments for hazardous drywall.
	
	
		1.Hazardous drywall remediation
			 payment excluded from gross income
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 139C the following new section:
				
					139D.Hazardous
				drywall remediation paymentsGross income shall not include any payment
				received from the Federal Government, or any State or local government, for the
				replacement of, or remediation relating to, hazardous or defective drywall
				installed in the principal residence (within the meaning of section 121) of the
				taxpayer after September 1, 2006, and before the date of the enactment of this
				Act.
					.
			(b)Clerical
			 amendmentThe table of
			 sections for part III of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 139C the following new
			 item:
				
					
						139D. Hazardous drywall remediation
				payments.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to payments
			 received after December 21, 2009.
			
